DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office Action supersedes the prior Office Action dated 08/30/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 12/20/19. Claims 31-50 are presented for examination and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “modified JTAG cells include serial and parallel inputs and outputs and at least a couple of extra latches inserted between the parallel inputs and outputs to load first a memory page before reading a subsequent memory page from a sub array” (e.g. see claim 4) and the “said scan-chain structure comprises a data buffer configured for including at least a memory data page at a time while a second data page is read from the memory array” (e.g. claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims Claim(s) 31-33, 37-39, 45-47, 49, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Alzheimer et al (US 2018/0012636 A1) and further in view of Haraguchi et al (US2003/0043664 A1).

Claim 31: Alzheimer et al teach a memory device comprising: a memory array (e.g. item 130, fig. 1) including a plurality of sub-arrays of memory cells and structured in memory blocks (e.g. [0016]); sense amplifiers (e.g. items 206, fig. 2) coupled to the memory cells; and modified scan cells (e.g. items 213 & 231, fig. 2) coupled in parallel to outputs of the sense amplifiers (e.g. see parallel structure of items 207 & 231 to items 206, fig. 2) and serially interconnected in a scan-chain structure that integrates a scan chain structure and the sense amplifiers (e.g. [0017], [0036], [0050]-[0052]).  
Not explicitly taught by Haraguchi et al is using the modified scan cells in a boundary scan format or JTAG. However, boundary scan testing was known in the art, before the effective filing date of the claimed invention, as disclosed by Haraguchi et al (e.g. [0152], [0208]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al with the one taught by Haraguchi et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.


As per claim 45, the claimed features are rejected similarly to claim 31 above. As per the interconnection pads; and a memory device including the interconnection pads, wherein the memory device is coupled in a face-to-face manner to the SoC structure via the interconnection pads, see figure 1 of Haraguchi (e.g. [0029]).

Claim 32: Alzheimer et al and Haraguchi et al teach the memory device of claim 31 wherein scan-chain structures associated to each sub array are interconnected to form a unique chain  as a boundary scan register and the boundary scan register includes a testing structure to test interconnections of the sense amplifiers (e.g. [0036], [0040]-[0042] [0050]-[0052]- Alzheimer et al and [0152], [0208], Haraguchi).

As per claim 39 and 47, the claimed features are rejected similarly to claim 32 above.

Claim 33: Alzheimer et al and Haraguchi et al teach the memory device of claim 31 wherein the modified JTAG cells include serial and parallel inputs and outputs (e.g. fig. 2A -Haraguchi) and latches (e.g. item 213, fig. 2A- Haraguchi) inserted between the parallel inputs and outputs to load a memory page before reading a subsequent memory page from a sub array (e.g. [0017], [0036], [0050]-[0052]- Haraguchi).  

As per claims 40, 41 and 50, the claimed features are rejected similarly to claim 33 above.

Claim 37: Alzheimer et al and Haraguchi et al teach the memory device of claim 31 wherein the sense amplifiers are connected to a System-on-chip (SoC) structure in a Direct Memory Access configuration through said scan-chain structure (e.g. see fig. 1- Alzheimer).

  Claim 46: Alzheimer et al and Haraguchi et al teach the integrated semiconductor device of claim 45, wherein the memory array includes non-volatile memory cells (e.g. [0022]- Alzheimer)  and is connected to the SoC structure in a Direct Memory Access configuration (e.g. [0029]- Haraguchi & fig. 1 of Alzheimer). 

Claim 49: Alzheimer et al and Haraguchi et al teach the integrated semiconductor device of claim 45, wherein the memory device is structurally independent of the SoC structure (e.g. fig. 1- Alzheimer).

Claims 34, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Alzheimer et al and Haraguchi et al as applied to claim 31 above, and further in view of Ohara (US2005/0093568 A1).
Claim 34: Alzheimer et al and Haraguchi et al teach the memory device of claim 31 but fail to teach that the scan-chain structure incluedes a data buffer configured to include a memory data page at a time while a different data page is read from the memory array.  However, such a design configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by Ohara (e.g. [0085]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al with the one taught by Ohara in order to decrease test time (e.g. [0012]- Ohara).

.

Claims 35, 36, 42, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Alzheimer et al and Ohara as applied to claim 5 above, and further in view of Park et al (US2016/0027485 A1).
Claim 35: Alzheimer et al and Haraguchi et al and Ohara teach the memory device of claim 34 but fail to teach that the data page includes at least N data cells, M address cells and R ECC cells, and at least one-hundred-and-sixty-eight (168) Bits. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Ohara (e.g. [0206]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al and Haraguchi et al and Ohara with the one taught by Park et al in order to store data and retrieve data correctly. As per using 168 bits, such a technique it would have involved adjusting the number of data in the teaching of Alzheimer et al and Haraguchi et al and Park et al according to the size of the information to be transmitted, which would have been within the general knowledge of an artisan in the art, before the effective filing date of the claimed invention.

As per claim 42, the claimed features are rejected similarly to claim 35 above.

Claim 36: Alzheimer et al and Haraguchi et al teach the memory device of claim 31 but fail to teach that an output of a generic sub-array is configured to combine N data cells, M address cells and R ECC cells and N+M+R is 168 Bits or greater.  However, such a technique was known in the Ohara (e.g. [0206]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al and Haraguchi et al and Ohara with the one taught by Park et al in order to store data and retrieve data correctly. As per using 168 bits, such a technique it would have involved adjusting the number of data in the teaching of Alzheimer et al and Haraguchi et al and Park et al according to the size of the information to be transmitted, which would have been within the general knowledge of an artisan in the art, before the effective filing date of the claimed invention.

As per claim 43 and 44 the claimed features are rejected similarly to claim 36 above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/03/2021